Title: To Thomas Jefferson from James Monroe, 7 June 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
June 7th 1823.
I deeply regret to have been compelled, as you will see by the gazettes, to advertise my lands in albemarle for sale, but in truth the debts which I owe, owing to bad management, bad crops, expensive trusts with incompetent salaries, untill the present, the savings from which, with the most rigid œconomy, will do little more than pay the interest, leave me no alternative. I am too far advanced in years, to be able, on retiring from this office, to make the exertions in any line, which will be necessary to raise funds, to meet my engag’ments. They can be raised, only, by the sale of property. I hesitated long, before I would agree, to advertise my lands in Albemarle for sale, being extremely averse, to weaken, even in that mode, the strong bond, which has so long tied me to that county, but the position in Loudon, so much more acceptible, to our daughters & their children, the one being established here for the present, & the others permanently in N. York, seem’d to decide the question, so far as to make the experiment. I have felt also that when we reach a certain age, it becomes of little consequence where we put ourselves to rest, and that while life remains, we owe the efforts we are capable of, to the interest and happiness of our families. I have kept by the advertisement the disposition of the property exclusively in my own hands, being desirous, according to your suggestion, to retain a portion including the buildings, should I be able to accomplish my object, without—the sale of the whole.When in Albemarle I took the liberty to speak with Mrs Randolph, on the distressing subject, of the relation existing between a branch of her family & the family itself, & to offer my best efforts, in any way in which they might be useful, if in any thing could be, to repair a break which must cause so much affliction to all parties. I intimated to her, that I would while there, without compromitting any one, be attentive to the object, and if I saw any thing promising a favorable result, that I would apprize her of it. My stay was too short, to enable me to examine all the circumstances, on which a satisfactory opinion could be form’d. All that I saw, was, the evidence, on his part, of deep affliction at the existing state, with that of a manifest conviction, that blame was imputable, in many respects, to him; but it requird longer time for me, to ascertain, whether he had, or could attain, that command over himself, as would afford any security, for his future conduct, under any the kindest & most generous treatment he might receive, to justify, with a view to the happiness of the whole, any such experiment. With the causes which hurried me back here, I made you acquainted in my last letter. I mention the circumstance, to explain to Mrs Randolph, why she did not hear from me further on the subject, & to add that if I can at any time be useful, in relation to that very interesting object, that I shall seize the opportunity with great pleasure.We have nothing new from Europe, that is interesting, that as Mr Forsyth will probably be here in a few days, we may perhaps get something from him of that character. Should we, you shall be apprized of it. with very sincere regard your friend—James Monroe